DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1 – 9 are allowed.
The following is an Examiner’s Statement for reasons for allowance. None of the references of record either alone or in combination teaches or suggest the following limitations as claimed in claim 1, A guidance system that provides a driver of a vehicle with guidance on a driving operation, the guidance system comprising: a server device configured to: accumulate past traveling records on a traveling road on which the vehicle travels; and accumulate a large number of traveling records, each of the traveling records including vehicle traveling time at a time of recording, vehicle traveling information at the time of recording, and vehicle operation information at the time of recording, wherein: the vehicle traveling information includes at least one of a change over time in a position of the vehicle, a direction of the vehicle, a speed of the vehicle, and a horizontal acceleration of the vehicle while the vehicle travels once around the traveling road; and the vehicle operation information includes at least one of a change over time in an accelerator operation, a brake operation, a steering operation, and a shift operation while the vehicle travels once around the traveling road; an acquisition device configured to acquire a current state of the vehicle; and a notification device configured to notify the driver, while driving, of operation content determined based on the current state of the vehicle and the past traveling records.  This limitation, in combination with the other elements of the claim, is not shown or suggested in the prior art of record.
None of the references of record either alone or in combination teaches or suggest the following limitations as claimed in claim 7, A guidance method of providing a driver of a vehicle with guidance on a driving operation, the guidance method comprising: accumulating, by a server device, past traveling records on a traveling road on which the vehicle travels; accumulating, by the server device, a large number of traveling records, each of the traveling records including vehicle traveling time at a time of recording, vehicle traveling information at the time of recording, and vehicle operation information at the time of recording, wherein: the vehicle traveling information includes at least one of a change over time in a position of the vehicle, a direction of the vehicle, a speed of the vehicle, and a horizontal acceleration of the vehicle while the vehicle travels once around the traveling road; and the vehicle operation information includes at least one of a change over time in an accelerator operation, a brake operation, a steering operation, and a shift operation while the vehicle travels once around the traveling road; acquiring, by an acquisition device, a current state of the vehicle; and notifying, by a notification device, the driver, while driving, of operation content determined based on the current state of the vehicle and the past traveling records.  This limitation, in combination with the other elements of the claim, is not shown or suggested in the prior art of record.
None of the references of record either alone or in combination teaches or suggest the following limitations as claimed in claim 8, A guidance system that provides a driver of a vehicle with guidance on a driving operation, the guidance system comprising: a server device configured to: accumulate past traveling records on a traveling road on which the vehicle travels; and accumulate a large number of traveling records, each of the traveling records including vehicle traveling time at a time of recording, vehicle traveling information at the time of recording, and vehicle operation information at the time of recording, wherein: the vehicle traveling information includes at least one of a change over time in a position of the vehicle, a direction of the vehicle, a speed of the vehicle, and a horizontal acceleration of the vehicle while the vehicle travels once around the traveling road; and the vehicle operation information includes at least one of a change over time in an accelerator operation, a brake operation, a steering operation, and a shift operation while the vehicle travels once around the traveling road; an acquisition device configured to acquire a current state of the vehicle; and a notification device configured to notify the driver, while driving, of operation content determined based on the current state of the vehicle and the past traveling records, wherein: the acquisition device is configured to be connected to an in-vehicle network of the vehicle and is provided with a receiver of a satellite positioning system, and is configured to determine the current state of the vehicle based on traveling information from the in-vehicle network and position information from the receiver; the server device is configured to extract traveling records matching the current state of the vehicle from among the large number of traveling records, to select a traveling record having a short vehicle traveling time from among the extracted traveling records, and to determine the operation content using the vehicle operation information of the selected traveling record; each of the traveling records includes a kind of the vehicle at the time of recording and a kind of a tire of the vehicle at the time of recording; the notification device is configured to set the kind of vehicle driven by the driver and the kind of the tire of the vehicle driven by the driver; and the server device is configured to extract traveling records matching the current state of the vehicle, the kind of the vehicle driven by the driver, and the kind of the tire of the vehicle driven by the driver from among the large number of traveling records, to select a traveling record having the short vehicle traveling time from among the extracted traveling records, and to determine the operation content using the vehicle operation information of the selected traveling record.  This limitation, in combination with the other elements of the claim, is not shown or suggested in the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submission should be clearly labeled, "Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYLER D PAIGE whose telephone number is (571)270-5425. The examiner can normally be reached M-F 7:00am - 6:00pm (mst).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Black can be reached on 571-272-6956. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TYLER D PAIGE/Examiner, Art Unit 3666